                Case 2:18-cv-00262-TSZ Document 149 Filed 04/27/21 Page 1 of 5




 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6       DEVITTA BRISCOE, as executor of the
         ESTATE OF CHE ANDRE TAYLOR;
 7       JOYCE DORSEY; CHE ANDRE
         TAYLOR, JR.; and SARAH SETTLES
 8       on behalf of C.M.T., a minor,

 9                            Plaintiffs,                   C18-262 TSZ

10         v.                                               ORDER

11       CITY OF SEATTLE; MICHAEL and
         “JANE DOE” SPAULDING; and
12       SCOTT AND “JANE DOE” MILLER,

13                            Defendants.

14          THIS MATTER comes before the Court on a stipulated motion by the remaining
15 parties, 1 docket no. 144, to approve a settlement involving the claims of a minor pursuant

16 to Local Civil Rule 17(c). The parties have agreed in principle to a settlement in the

17 amount of $1,500,000. Because one of the four plaintiffs in this matter is a minor, a

18 Settlement Guardian Ad Litem was appointed to investigate the adequacy of the proposed

19

20   1
    By Order entered September 1, 2020, docket no. 117, the claims of Demeka Green, as executor
   of the Estate of Brenda Taylor, and the claims of all plaintiffs against Audi Acuesta and Timothy
21 Barnes were dismissed. The remaining parties are plaintiffs Devitta Briscoe, as executor of the
   Estate of Che Andre Taylor, Joyce Dorsey, Che Andre Taylor, Jr., and Sarah Settles on behalf of
22 C.M.T. and defendants City of Seattle, Michael and “Jane Doe” Spaulding, and Scott and “Jane
   Doe” Miller.
23

     ORDER - 1
              Case 2:18-cv-00262-TSZ Document 149 Filed 04/27/21 Page 2 of 5




 1 settlement. See Order (docket no. 140); see also Local Civil Rule 17(c); Washington

 2 Superior Special Proceedings Rule (“SPR”) 98.16W. On March 22, 2021, the Settlement

 3 Guardian Ad Litem (“GAL”), Morgan J. Wais, filed a report, docket no. 142, expressing

 4 concern over the then-intended apportionment of the settlement funds. The parties

 5 subsequently proposed a different allocation, and at the direction of the Court, Mr. Wais

 6 has filed another report, docket no. 146, 2 supporting the following distribution of the

 7 gross settlement proceeds:

 8
                                                           From the
                                   Directly from                               TOTAL
 9                                 the Settlement
                                                        Estate’s Share
                                                                             ALLOCATED
            Table 1                                    of the Settlement
10
              Joyce Dorsey           $500,000                 $0               $500,000
11
                 Che Andre
12                                       $0               $500,000             $500,000
                 Taylor, Jr.
13
                  C.M.T.                 $0               $500,000             $500,000
14

15 See Stip. Mot. at 2 (docket no. 144); GAL 2d Report (docket no. 146). The parties

16 anticipate placing 2/3rds (67%) of C.M.T.’s share of the settlement into a trust and

17 1/3rd (33%) of C.M.T.’s share into a blocked account, to be administered by the King

18 County Superior Court, until she reaches the age of 18. Plaintiffs’ counsel expect to

19

20
     2
    Contrary to the Court’s instructions, see Order at 1 (docket no. 140), and Local Civil Rule 5.2,
21 Mr. Wais failed to seal either of his reports, which contain the full name and date of birth of the
   minor involved. On both occasions, the Court sua sponte directed the Clerk to seal the materials,
22 but each report was available for public view for sufficient time to have been uploaded by private
   websites unrelated to and outside the control of the Court. See, e.g., www.pacermonitor.com;
   www.law360.com.
23

     ORDER - 2
                Case 2:18-cv-00262-TSZ Document 149 Filed 04/27/21 Page 3 of 5




 1 receive 40% of the settlement proceeds as attorneys’ fees and $19,348 as costs, 3 see

 2 Valdez Am. Decl. (docket no. 148), for a total of $619,348, to be split equally among the

 3 individuals receiving shares of the settlement fund, with the net amounts to be received as

 4 follows:

 5                                                            From the
                                      Directly from                               TOTAL
                                                           Estate’s Share
               Table 2                the Settlement                            ALLOCATED
 6                                                        of the Settlement


 7               Joyce Dorsey          $293,550.66               $0              $293,550.66

 8                   Che Andre
                                            $0              $293,550.67          $293,550.67
                     Taylor, Jr.
 9

10                    C.M.T. 4              $0              $293,550.67          $293,550.67

11
               The parties now seek the Court’s approval of the settlement as outlined in Tables 1
12
     and 2, above. Having reviewed all relevant materials, the Court ORDERS:
13
               (1)      The parties’ stipulated motion, docket no. 144, to approve the proposed
14
     settlement, pursuant to which plaintiff C.M.T. will receive an equal (one-third) share of
15
     the net proceeds, not considering the GAL’s fees and the costs associated with the
16
     creation of a trust and administration of the funds received by C.M.T., is GRANTED;
17

18
     3
         By Minute Order entered April 8, 2021, docket no. 145, the Court directed plaintiffs’ counsel to
19 file a declaration detailing the costs for which they request reimbursement and providing a
     mathematically correct sum and allocation of such costs. Although many of the costs outlined in
20 the required declaration, docket no. 148, would not be awarded pursuant to 28 U.S.C. § 1920, if
     costs were being taxed against defendants, they are within the range of costs that plaintiffs may
21 be obligated to cover under the terms of their contract with their attorneys.
     4
22     The parties propose to pay the GAL’s fees and any costs associated with the creation of a trust
     from C.M.T.’s share of the settlement proceeds. See Stip. Mot. at 2-3 (docket no. 144); Valdez
     Am Decl. at 3:2-3 (docket no. 148).
23

     ORDER - 3
             Case 2:18-cv-00262-TSZ Document 149 Filed 04/27/21 Page 4 of 5




 1         (2)    Sarah Settles, the mother of C.M.T., is authorized to execute a release of

 2 C.M.T.’s claims in this matter and all documents relating to the settlement and/or the

 3 creation of a trust or a blocked account for the benefit of C.M.T.;

 4         (3)    The award of $200,000 in attorneys’ fees and $6,449.33 in costs from

 5 C.M.T.’s ($500,000) share of the gross settlement amount ($1,500,000) is reasonable and

 6 approved;

 7         (4)    The GAL’s fees of $6,060.00 shall be paid from C.M.T.’s share of the net

 8 settlement proceeds;

 9         (5)    Morgan J. Wais is hereby DISCHARGED from all duties and obligations

10 as GAL in connection with his appointment in this matter;

11         (6)    Plaintiffs’ counsel shall arrange for the creation and maintenance of a trust

12 and a blocked account for the benefit of C.M.T. to be supervised by the King County

13 Superior Court;

14         (7)    The costs associated with the creation of a trust and a blocked account for

15 the benefit of C.M.T. may be paid from C.M.T.’s share of the net settlement proceeds;

16         (8)    The remaining parties having reached a settlement in principle, which has

17 been approved by the Court pursuant to Local Civil Rule 17(c), this case is DISMISSED

18 with prejudice, provided that, in the event the approved settlement is not perfected, any

19 party may move, within sixty (60) days of the date of this Order, to reopen the matter and

20 trial will be scheduled; and

21         (9)    The Clerk is directed to CLOSE this case and to send a copy of this Order

22 to all counsel of record.

23

     ORDER - 4
            Case 2:18-cv-00262-TSZ Document 149 Filed 04/27/21 Page 5 of 5




 1         IT IS SO ORDERED.

 2         Dated this 27th day of April, 2021.

 3

 4                                               A
                                                 Thomas S. Zilly
 5
                                                 United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 5
